[Cite as State ex rel. Davidson v. Mandros, 2017-Ohio-7382.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State ex rel. Melvin Davidson                              Court of Appeals No. L-17-1207

        Relator

v.

Judge Dean Mandros                                         DECISION AND JUDGMENT

        Respondent                                         Decided: August 28, 2017

                                                  *****

        Melvin Davidson, pro se.

                                                  *****

        MAYLE, J.

        {¶ 1} This case is before the court upon a complaint for writ of procedendo, filed

on August 15, 2017, by relator, Melvin Davidson, against respondent, Judge Dean

Mandros of the Lucas County Court of Common Pleas. Davidson, an inmate of the

Chillicothe Correctional Institution, claims that he filed a motion to correct a void
sentence on June 6, 2016, and that Judge Mandros has failed to rule on the motion. He

asks us to order Judge Mandros to issue a ruling on the motion.

       {¶ 2} With his complaint, Davidson filed an affidavit of indigency asking us to

waive the required filing fee. Under 6th Dist.Loc.App.R. 7(A) and R.C. 2969.25(C),

when the party bringing the action is incarcerated and seeks to have prepayment of the

filing fees waived, he must provide a certificate from the institution at which he is

incarcerated stating the amount of funds he has on deposit available to secure costs and a

statement describing any other items of value that he owns. Davidson did not do this.

       {¶ 3} Because Davidson failed to comply with 6th Dist.Loc.App.R. 7(A) and R.C.

2969.25(C), we dismiss his complaint and order that he pay the costs of this action. The

clerk is directed to serve upon the parties, within three days, a copy of this decision in a

manner prescribed by Civ.R. 5(B).

       {¶ 4} It is so ordered.

                                                                                 Writ denied.


Mark L. Pietrykowski, J.                         _______________________________
                                                             JUDGE
James D. Jensen, P.J.
                                                 _______________________________
Christine E. Mayle, J.                                       JUDGE
CONCUR.
                                                 _______________________________
                                                             JUDGE




2.